UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2012 Commission File Number000-50112 RepliCel Life Sciences Inc. (Translation of registrant’s name into English) Suite 1225 – 888 Dunsmuir Street, Vancouver, British ColumbiaV6C 3K4 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-F[X]Form 40-F[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) [] Note:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. REPLICEL LIFE SCIENCES INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (unaudited) For the three months ended March 31, 2012 (Stated in Canadian Dollars) 2 REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Financial Position (Stated in Canadian Dollars) (Unaudited) Notes March 31, December 31, 2011 Assets Current assets Cash $ $ Sales taxes recoverable Prepaid expenses Non-current assets Equipment 5 Total assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities 8 $ $ Advances payable 6 Non-current liabilities Warrants denominated in a foreign currency 7 g - Total liabilities Shareholders’ equity Common shares 7 Share subscriptions 7 - Contributed surplus 7 Accumulated deficit ) ) Attributable to owners’ of the parent Attributable to the non-controlling interest - - Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes form an integral part of these consolidated financial statements Approved on behalf of the Board: /s/“David Hall” /s/“Peter Jensen” Director Director 3 REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statement of Comprehensive Loss For the three months ended (Stated in Canadian Dollars) (Unaudited) For the three months ended March 31, 2012 March 31, 2011 Clinical development expenses Clinical trials costs $ $ Research and development expenses Consulting fees (Note 8) Intellectual property costs General and administrative expenses Accounting and audit fees Depreciation (Note 5) Computer and IT expenses Consulting fees (Note 8) Insurance Legal fees (Note 8) Marketing consulting fees Office and telephone Rent (Note 8) Salaries (Note 8) Stock-based compensation (Notes 4 and 7) Travel and promotion Change in fair value of warrants denominated in a foreign currency(Note 7g) ) - Foreign exchange loss Total comprehensive loss $ $ Total comprehensive loss attributable to non-controlling Interest $
